Citation Nr: 0015959	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  94-39 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
aid and attendance of another person.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from May 1942 to January 
1946.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1992 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs 
Regional Office (VARO).

We note that VARO awarded the appellant special monthly 
pension benefits pursuant to 38 C.F.R. § 3.351(d)(2), 
effective October 1991, by reason of being housebound.  As 
such, the only remaining issue on appeal is entitlement to 
special monthly pension based on the need for aid and 
assistance of another person, which is a greater monetary 
benefit.


FINDING OF FACT

The appellant is able to care for himself and to engage in 
the activities of daily living without the assistance of 
another person; he is not blind, incompetent, or bedridden.


CONCLUSION OF LAW

The criteria for an award of special monthly pension benefits 
based on the need for regular aid and attendance of another 
person have not been met.  38 U.S.C.A. §§ 1501, 1521, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.352(a) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the appellant has submitted a 
well grounded claim within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991), and that the VA has properly assisted 
him in the development of his claim.  All relevant facts have 
been properly developed, and all available evidence necessary 
for an equitable disposition of this appeal has been 
obtained.  As the Board is not aware of any additional 
relevant evidence that has not been obtained, no further 
assistance to the appellant is required.

The appellant maintains that he has disabilities that render 
him sufficiently helpless as to require the aid and 
attendance of another person.

The law allows for an increased rate of pension where an 
otherwise eligible veteran is in need of regular aid and 
attendance.  38 U.S.C.A. § 1521(d) (West 1991).  A person is 
considered in need of regular aid and attendance if the 
person is a patient in a nursing home due to mental or 
physical incapacity, or is helpless or blind, or so nearly 
helpless or blind, as to need the aid and attendance of 
another person.  38 U.S.C.A. § 1502(b) (West 1991);38 C.F.R. 
§ 3.351.

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to various factors, such as the inability to dress or 
undress, or to keep himself ordinarily clean and presentable, 
the frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid, the claimant's 
inability to feed himself through loss of coordination of 
upper extremities or through extreme weakness, the inability 
to attend to the wants of nature, or incapacity (physical or 
mental) which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  However, it is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establishes 
that the claimant is so helpless as to need regular aid and 
attendance, not that there is a constant need.  38 C.F.R. 
§ 3.352(a) (1999).

A review of the medical record reveals that the appellant has 
a history of bilateral varicose veins, inactive pulmonary 
tuberculosis, frozen feet, and hypertensive cardiovascular 
disease.  In 1991, the appellant was hospitalized for 
bronchopneumonia and Guillain-Barre Syndrome with leg and arm 
weakness.  He was quadriparetic on hospital discharge in 
October 1991 and was to continue physical therapy.

In January 1992, a VA examination for housebound status or 
permanent need for regular aid and attendance was conducted 
along with a VA neurological examination.  The appellant 
complained of difficulty maintaining his equilibrium.  He was 
accompanied to the examination and he could ambulate 
independently aided by a walker or wheelchair.  It was noted 
that he was self-caring in most respects, including bathing, 
dressing, feeding, and attending to the wants of nature.  
Balance was the appellant's primary difficulty as a residual 
of Guillain-Barre Syndrome.

In March 1994, a VA examination for housebound status or 
permanent need for regular aid and attendance was conducted.  
The appellant, age 70, arrived at the examination by public 
car, alone.  History of Guillain-Barre Syndrome with residual 
weakness of the extremities was noted, along with controlled 
hypertension.  The appellant was observed to walk unassisted 
and use a four-leg cane.  He was further observed to tire 
quickly; the appellant reported that he tires after 
ambulating 2-3 blocks and that he becomes short of breath.  
The examiner indicated that the appellant was not blind and 
not bedridden.  Examination of the extremities revealed no 
restriction of the upper and lower extremities, or the spine, 
trunk, and neck.  Weight bearing, balance and propulsion were 
described as fairly good in the lower extremities.  The 
appellant was oriented, relevant, and coherent.  His memory 
was good.  He was able to attend to the wants of nature and 
to keep himself clean and presentable.  The appellant 
reported that he mostly stays around the house, watching 
television, reading the newspapers, and listening to the 
radio.  He further reported that he drive his car short 
distances.  The examiner indicated that the appellant was 
able to walk without assistance as necessary and that he used 
a cane, but that he did not need an attendant to leave the 
premises.  He was deemed competent to handle VA funds.  The 
diagnoses included hypertensive vascular disease.

VA neurological examination, also in March 1994, reflects 
complaints of lower extremity cramps, weakness, and gait 
problems.  Objectively, the appellant had a slow, wide-based 
and guarded gait.  He used a four-leg cane for stability.  
There was quadriparesis, graded as 4.5/5, of the upper 
extremities.  Muscular strength in the lower extremities was 
3/5 proximally and distally.  Sensory examination was grossly 
normal.  The diagnosis was status post Guillain-Barre 
Syndrome.

Most recently, in September 1998, a VA examination for 
housebound status or permanent need for regular aid and 
attendance was conducted.  The appellant, age 74, reported a 
history of varicose veins, nasal bone deviation, and 
frostbite.  It was further noted that the appellant was 
treated for hypertension with congestive heart failure and 
cardiomyopathy in the 1980's, osteoarthritis of the knees, 
bronchopneumonia with subsequent Guillain-Barre Syndrome in 
1994, phlebitis and cellulitis of the legs in 1996, and 
benign prostatic hypertrophy in 1998.  He came to the 
examination by public car, alone.  He lives with his wife.  
The appellant was not blind, hospitalized, or permanently 
bedridden.  He was capable of managing funds.  The appellant 
was described as "independent but with some limitation due 
to pain in all extremity joints."  The appellant reported 
that a typical day for him involves caring for his wife (who 
recently had bilateral knee surgery), watching television, 
reading the newspapers, listening to the radio, and walking 
around the house.  The appellant reported that he goes to 
church and the grocery store on occasion.  Objectively, the 
appellant had an erect posture with loss of balance.  His 
gait was slow and he used a cane to avoid falls.  There was 
degenerative osteoarthritis of the upper and lower 
extremities.  In the lower extremities, there was limitation 
of motion due to weakness of the knees and loss of step 
coordination resulting in loss of balance and poor propulsion 
along with slow locomotion.  Degenerative process of the 
spine, along with residuals of Guillain-Barre Syndrome, 
effected lower extremity strength.

In conclusion, the examiner indicated that the appellant was 
able to walk without the assistance of another person with a 
four-leg cane, but that he had loss of balance and knee joint 
failure producing frequent falls.  Diagnoses included 
cardiomyopathy, congestive heart failure, high blood 
pressure, osteoarthritis, Guillain-Barre Syndrome, chronic 
obstructive pulmonary disease with cor pulmonale, inactive 
tuberculosis, benign prostatic hypertrophy, and 
electrocardiogram abnormalities.

Having reviewed carefully all the evidence of record, the 
Board finds that the preponderance of the evidence is against 
entitlement to a special monthly pension based on the need 
for aid and attendance of another person.  There is no 
indication in the objective evidence of record that the 
appellant requires help with the daily activities of living 
or that he requires protection from hazards or dangers 
inherent to daily life.  Furthermore, the objective evidence 
of record does not show that he is blind, incompetent, or 
bedridden, or that he is incapable of performing the 
activities of daily living.

For the reasons discussed above, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).


ORDER

Special monthly pension based on the need for aid and 
attendance of another person is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals


 

